DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicants’ amendments have altered the metes and bounds of the disclosure such that an updated search/consideration was required.

Response to Arguments

Applicants’ arguments have been fully considered and are persuasive.  Therefore, the rejection of the previous Office action is hereby withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Patent Publication 2016/0372476 A1 (“Hung”) and US Patent Publication 2018/0315762 A1 (“Kim”).

Applicants’ remaining arguments were duly considered.  

Allowable Subject Matter
Regarding Claim 13: Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of dependent claim 13 is the inclusion of the limitation “…wherein a fifth gap separates the third gate from the first gate in the first direction, and wherein a non-

Regarding Claim 14: Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of dependent claim 14 is the inclusion of the limitation “…wherein the BL contact is larger than the Vss contact in the second direction and is larger than the node contact in the second direction, and wherein the BL contact and the node contact are located on opposite sides of the third gate”, whereas, when combined with the remaining limitations of the dependent and base claims, is not found in the prior art references.

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2016/0372476 A1 (“Hung”) in view of US Patent Publication 2018/0315762 A1 (“Kim”). 

Re Claim 1:   Hung discloses a semiconductor device 300 (=”SRAM array”, FIG. 4A, [0052-0054], comprising: 
an elongated gate structure extending in a first direction (Y; FIG. 4A), wherein the elongated gate structure has a first end portion, a second end portion, and a third portion disposed between the first end portion and the second end portion; 
Vcc/234 [0052] extending in the first direction (Y), the first conductive contact Vcc/234 being disposed adjacent to the third portion of the elongated gate structure (FIG. 4A), wherein the first conductive contact Vcc/234 (FIG. 4A) has a first dimension measured in the first direction (Y) and a second dimension measured in a second direction (X) perpendicular to the first direction (FIG. 4A); 
a second conductive contact Vss/234 [0052] extending in the first direction (Y), the second conductive contact Vss/234 being disposed adjacent to the first end portion of the elongated gate structure, wherein the second conductive contact Vss/234 has a third dimension measured in the first direction (Y) and a fourth dimension measured in the second direction (X), and 
a plurality of fin structures 218 [0050] that includes a first fin structure 218 and a second fin structure 218, wherein the first fin structure 218 intersects with the elongated gate structure and with the first conductive contact Vcc/234 in a top view, wherein the 
second fin structure 218 intersects with the elongated gate structure and with the second conductive Vss/234 contact in a top view, wherein the first fin structure 218 and the second fin structure 218 each extend in the second direction (X), and wherein the first fin structure 218 is separated from the second fin structure 218 in the first direction (Y) (FIG. 4A); 
wherein the first conductive contact is a Vcc contact of a Static Random Access Memory (SRAM) cell (FIG. 4A, [0052]) that includes a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor (FIG. 4A), 
wherein the second conductive contact is a Vss contact of the SRAM cell (FIG. 4A, [0052]),
wherein the second conductive contact Vss/234 [0052] overlaps with a greater number (two) of the fin structures 218 than the first conductive contact (one) Vcc/234 [0052], and 
wherein the 0024061.03529US01 I 4851-7759-5828 v.1 2Serial No.: 15/636,832Attorney Docket No. 2016-2046/24061.3529US01elongated gate structure is a gate of: the PU transistor, the PD transistor, or the PG transistor (FIG. 4A).  

[AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: textbox (Second 2nd conductive contact)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (First 1st conductive contact)][AltContent: arrow][AltContent: textbox (Third end portion)][AltContent: arrow][AltContent: textbox (Second end portion)][AltContent: arrow][AltContent: textbox (First end portion)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (Elongated gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale





Hung is silent regarding the claimed limitation wherein the first dimension is less than the third dimension, and wherein the second dimension is greater than the fourth dimension.

	Kim FIG. 15 relatively modifies (e.g., “greater”, “closer”, “decreases”, increasing”, “laterally shifted”, etc.) contact node spacing (e.g., =”dimensions”) in order to reduce, prevent or minimize ([0082-0084]) because Kim suggests non-limiting arrangements wherein “by decreasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is electrically connected and increasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is not electrically connected, the likelihood of a short between the two gate structures may be reduced” ([0029]).  For example, Kim’s FIG. 15 illustrates wherein a first dimension is less than a third dimension and a second dimension is greater than a fourth dimension:
[AltContent: textbox (1st dimension)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (4th dimension)][AltContent: arrow][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: textbox (3rd dimension)][AltContent: arrow]
    PNG
    media_image2.png
    768
    440
    media_image2.png
    Greyscale



, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hung and Kim in order to create an embodiment wherein the first dimension is less than the third dimension, and wherein the second dimension is greater than the fourth dimension in Hung as suggested throughout Kim  The motivation for the modification comes from the rationale of device improvement whereby both inventions seek optimal arrangements to reduce, prevent or minimize electrical shorting (electrical malfunction).

Re Claim 2:  Hung in view of Kim disclose claim 1 in the manner described above.

Hung further discloses wherein a non-end portion of the second conductive contact Vss/234 is disposed adjacent to the first end portion of the elongated gate structure (see FIG. 4A above).  








Re Claim 3: Hung in view of Kim disclose claim 1 in the manner as described above
.
Hung discloses the claimed limitation wherein a third conductive contact extending in the first direction (Y), the third conductive contact being disposed adjacent to the second end portion of the elongated gate structure, wherein the third conductive contact has a fifth dimension measured in the first direction (Y) and a sixth dimension measured in the second direction (X) (FIG. 4A), 

[AltContent: textbox (Third conductive contact)][AltContent: arrow][AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: textbox (Second 2nd conductive contact)][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (First 1st conductive contact)][AltContent: arrow][AltContent: textbox (Third end portion)][AltContent: arrow][AltContent: textbox (Second end portion)][AltContent: arrow][AltContent: textbox (First end portion)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (Elongated gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale




Hung is silent on the dimension relationship wherein the first dimension is less than the fifth dimension, and wherein the second dimension is greater than the sixth dimension.  

Kim FIG. 15 relatively modifies (e.g., “greater”, “closer”, “decreases”, increasing”, “laterally shift”, etc.) spacing (e.g., =”dimensions”) in order to reduce, prevent or minimize electrical shorting between node contacts and adjacent gate structures ([0082-0084]).  because Kim suggests non-limiting  “by decreasing the distance (e.g., =”dimensions”) between the node contact and the gate structure to which it is electrically connected and increasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is not electrically connected, the likelihood of a short between the two gate structures may be reduced” ([0029]).  For example, Kim FIG. 15 illustrates wherein a first dimension is less than a fifth dimension, and wherein a second dimension is greater than a sixth dimension:  
[AltContent: textbox (1st dimension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (5th dimension)][AltContent: connector][AltContent: connector][AltContent: textbox (6th dimension)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (4th dimension)][AltContent: arrow][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: textbox (3rd dimension)][AltContent: arrow]
    PNG
    media_image2.png
    768
    440
    media_image2.png
    Greyscale


Accordingly, the claimed arrangement of a first dimension less than a fifth dimension and a second dimension less than a sixth dimension would be clearly obvious in view of Kim’s FIG. 15.
 
Since Hung also seeks to improve devices in order to avoid undesirable electrical shorts between metal contacts and nearby gates, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hung and Kim in order to create an embodiment that includes wherein the first dimension is less than the fifth dimension, and wherein the second dimension is greater than the sixth dimension in Hung as suggested by Kim. The motivation for the modification comes from the rationale of improvement through reducing, preventing or minimizing electrical shorting.

“In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” MPEP § 2144.04 (IV)(A).

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

Re Claim 4:  Hung in view of Kim disclose claim 3 in the manner as described above.

Hung is silent regarding the claimed limitation wherein the fourth dimension is less than the sixth dimension.  

Kim FIG. 15 relatively modifies (e.g., “greater”, “closer”, “decreases”, increasing”, “laterally shifted”, etc.) spacing (e.g., =”dimensions”) in order to reduce, prevent or minimize electrical shorting between node contacts and adjacent gate structures ([0082-0084]) because Kim suggests non-limiting arrangements wherein “by decreasing the distance (e.g., =”dimensions”) between the node contact and the gate structure to which it is electrically connected and increasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is not electrically connected, the likelihood of a short between the two gate structures may be reduced” ([0029]). For example, Kim FIG. 15 suggests wherein a fourth dimension is less than a sixth dimension:  
[AltContent: arrow][AltContent: connector][AltContent: textbox (1st dimension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (5th dimension)][AltContent: connector][AltContent: connector][AltContent: textbox (6th dimension)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (4th dimension)][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: textbox (3rd dimension)][AltContent: arrow]
    PNG
    media_image2.png
    768
    440
    media_image2.png
    Greyscale


Accordingly, the claimed arrangement wherein the fourth dimension is less than the sixth dimension would be clearly obvious in view of Kim’s FIG. 15.  

		Since Hung also seeks to improve devices in order to avoid undesirable electrical shorts between metal contacts, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hung and Kim in order to create an embodiment wherein the fourth dimension is less than the sixth dimension in Hung as suggested throughout Kim. The .

“In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” MPEP § 2144.04 (IV)(A).

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

                Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).



Re Claim 5:  Hung in view of Kim disclose claim 3 in the manner as described above

    the first conductive contact includes the Vcc contact of the SRAM cell; 
     the second conductive contact includes the Vss contact of the SRAM cell; 
     the third conductive contact includes a node contact of the SRAM cell; 
     the node contact is located on a first side of the elongated gate structure; and 
[AltContent: textbox (2nd side)][AltContent: textbox (1st side)][AltContent: connector] the Vcc contact and the Vss contact are located on a second side of the elongated gate structure opposite the first side.  
[AltContent: textbox (Second 2nd conductive Vss contact)][AltContent: textbox (Third conductive node contact)][AltContent: arrow][AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (First 1st conductive Vcc contact)][AltContent: arrow][AltContent: textbox (Third end portion)][AltContent: arrow][AltContent: textbox (Second end portion)][AltContent: arrow][AltContent: textbox (First end portion)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (Elongated gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale




Re Claim 6:  Hung in view of Kim disclose claim 5 in the manner as described above.

Hung further discloses the claimed limitation wherein the elongated gate structure is a first elongated gate structure, and wherein the semiconductor device further comprises: 
a second elongated gate structure extending in the first direction (Y), wherein the second elongated gate structure is separated from the first elongated gate structure by a gap; and 
a bit-line (BL) contact of the SRAM cell disposed adjacent to the second elongated gate structure but not to the first elongated gate structure;  0024061.03529US01 I 4816-0122-3045 v.1 3Serial No.: 15/636,832Attorney Docket No. P20162046US00/24061.3529US01  
wherein: 
the BL contact has a seventh dimension measured in the first direction (Y) and an eighth dimension measured in the second direction (X); 
[AltContent: textbox (BL contact)][AltContent: arrow][AltContent: textbox (2nd elongated gate structure)][AltContent: arrow][AltContent: textbox (Second 2nd conductive Vss contact)][AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: arrow][AltContent: textbox (X)][AltContent: arrow][AltContent: textbox (First 1st conductive Vcc contact)][AltContent: arrow][AltContent: textbox (Y)][AltContent: arrow][AltContent: textbox (1st Elongated gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale



Hung is silent regarding the claimed limitation the seventh dimension is less than the third dimension and the fifth dimension; and the eighth dimension is greater than the fourth dimension and the sixth dimension.  

Kim FIG. 15 relatively modifies (e.g., “greater”, “closer”, “decreases”, increasing”, “laterally shifted”, etc.) spacing (e.g., =”dimensions”) in order to reduce, prevent or minimize electrical shorting between node contacts and adjacent gate structures ([0082-0084]) because Kim suggests non-limiting  “by decreasing the distance (e.g., =”dimensions”) between the node contact and the gate structure to which it is electrically connected and increasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is not electrically connected, the likelihood of a short between the two gate structures may be reduced” ([0029]).   For example, Kim FIG 15 illustrates wherein a seventh dimension is less than a third dimension and a fifth dimension; and an eighth dimension is greater than a fourth dimension and a sixth dimension:


[AltContent: connector][AltContent: textbox (8th dimension)][AltContent: arrow][AltContent: textbox (7th dimension)][AltContent: arrow][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (1st dimension)][AltContent: arrow][AltContent: arrow][AltContent: textbox (5th dimension)][AltContent: connector][AltContent: connector][AltContent: textbox (6th dimension)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (4th dimension)][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: textbox (3rd dimension)][AltContent: arrow]
    PNG
    media_image2.png
    768
    440
    media_image2.png
    Greyscale



Accordingly, the claimed arrangement wherein the seventh dimension is less than the third dimension and the fifth dimension; and the eighth dimension is greater than the fourth dimension and the sixth dimension would be clearly obvious in view of Kim’s FIG. 15.  

It would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine Hung and Kim in order to create an embodiment wherein the seventh dimension is less than the third dimension and the fifth dimension; and the eighth dimension is greater than the fourth dimension and the sixth dimension The motivation for the modification comes from the rationale of improvement by reducing, preventing or minimizing electrical shorting.

“In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” MPEP § 2144.04 (IV)(A).

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

                Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

Re Claim 7: Hung in view of Kim disclose claim 1 in the manner described above.

             Since the relative dimensions impact the presence of bridging, Hung further suggests the claimed limitation wherein the second dimension is greater than the fourth dimension by at least about 0.5 nanometers because it would have been obvious to one of ordinary skill in the art at the time of the making semiconductor devices to determine the workable or optimal value for the relative dimensions through routine experimentation and optimization in order to obtain optimal or desired device performance.  Bridging is a result-effective variable (i.e. function of relative dimensions) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.

Re Claim 8:  Hung in view of Kim disclose claim 1 in the manner described above.

Hung further discloses wherein the elongated gate structure has a first boundary and a second boundary that each extend in the first direction in the top view, and both the first fin structure 218 and the second fin structure 218 extend beyond the first boundary and second boundary of the elongated gate structure in the top view (FIG. 4A).  



Re Claim 9:  Hung discloses a static random access memory (SRAM) cell 300 (FIG. 4A), comprising: 
a first gate and a second gate each extending in a first direction (Y), wherein a first gap  separates the first gate from the second gate in the first direction (Y) (FIG. 4A); 
a Vcc contact extending in the first direction (Y), wherein a second gap separates the Vcc contact and the first gate in a second direction (X) perpendicular to the first direction (Y), and wherein no segment of the Vcc contact overlaps with the first gap in the first direction (FIG. 4A); and 
a Vss contact extending in the first direction (Y) and having a greater dimension than the first gap in the first direction (Y), wherein a third gap separates the Vss contact from the first gate in the second direction (X), wherein the Vss contact is disposed closer to the first gap than the Vcc contact is disposed to the first gap (FIG. 4A); 
wherein the SRAM cell 300 includes a pull-up (PU) transistor, a pull-down (PD) transistor, and a pass-gate (PG) transistor and wherein the first gate and the second gate are gates of: the PU transistor, the PD transistor, or the PG transistor (FIG. 4A).

[AltContent: textbox (Y- 1st direction)][AltContent: textbox (X -2nd direction)][AltContent: arrow][AltContent: textbox (Vcc contact)][AltContent: textbox (First 1st gap)][AltContent: arrow][AltContent: textbox (1st first gate structure)][AltContent: arrow][AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: textbox (Vss contact)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd second gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale

[AltContent: textbox (3rd third gap)]
[AltContent: textbox ()][AltContent: textbox (1st gate)][AltContent: arrow][AltContent: textbox (2nd gate)][AltContent: arrow][AltContent: oval][AltContent: textbox (Second direction = X)]
Hung is silent regarding the claimed limitation wherein the Vss contact is smaller than the Vcc contact in the second direction.

Kim FIG. 15 relatively modifies (e.g., “greater”, “closer”, “decreases”, increasing”, “laterally shifted”, etc.) node contact spacing and sizes in order to reduce, prevent or minimize electrical shorting between node contacts and adjacent gate structures ([0082-0084]) because Kim suggests non-limiting  “by decreasing the distance (e.g., =”dimensions”) between the node contact and the gate structure to which it is electrically connected and increasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is not electrically connected, the likelihood of a short between the two gate structures may be reduced” ([0029]). Accordingly, the claimed arrangement wherein the Vss contact is smaller than the Vcc contact in the second direction would be obvious in view of Kim.    

“In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” MPEP § 2144.04 (IV)(A). 


    PNG
    media_image3.png
    752
    550
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    768
    440
    media_image2.png
    Greyscale

Since Hung also desires to avoid electrical shorting in a SRAM cell, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hung in order to compose an embodiment wherein the Vss contact is smaller than the Vcc contact in the second direction as suggested in Kim. The motivation for the modification comes from the rationale of improvement through reducing, preventing or minimizing electrical shorting. 

                Given the teaching of the references, it would have been obvious to determine the optimum thickness, temperature as well as condition of delivery of the layers involved.  See In re Aller, Lacey and Hall (10 USPQ 233-237) “It is not inventive to discover optimum or workable ranges by routine experimentation.”  Note that the specification contains no disclosure of either the critical nature of the claimed ranges or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show In re Woodruff, 919 f.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
                
                Any differences in the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected.  In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

                Applicants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness.  Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).

Re Claim 10:  Hung in view of Kim disclose claim 9 in the manner as described above.

Hung further discloses the claimed limitation wherein the middle segment of the Vss contact is separated from the first gap S1 in the second direction (X) (FIG. 4A). 

Re Claim 11:  Hung in view of Kim disclose the SRAM cell of claim 9 in the manner as described above.
   Hung discloses the claimed limitation, further comprising: 
a node contact extending in the first direction (Y); and 
a plurality of fins 218 each extending in the second direction (X); 
wherein: 
a fourth gap separates the node contact from the first gate; 
the node contact is smaller than the Vcc contact in the second direction; 
the node contact is disposed on a first side of the first gate; 
the Vcc contact and the Vss contact are disposed on a second side of the first gate opposite the first side; 
the first gate and the second gate each wraps around a respective one the fins 218; and 
the Vss contact overlaps with at least two of the fins 218 in a top view (FIG. 4A).  
[AltContent: textbox (Node Contact)][AltContent: arrow][AltContent: textbox (2nd second gate structure)][AltContent: arrow][AltContent: textbox (X – 2nd direction)][AltContent: textbox (Y – 1st direction)][AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: textbox (2nd conductive Vss contact)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First 1st conductive Vcc contact)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st first gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale





Re Claim 12:  Hung in view of Kim disclose claim 11 in the manner as described above.

Hung further discloses wherein the Vss contact is smaller than the node contact in the second direction (X) (FIG. 4A). 

Re Claim 15: Hung in view of Kim disclose claim 9 in the manner described above.

             Since the relative contact sizes influences the presence of bridging, Hung further suggests the claimed limitation wherein the Vss contact is smaller than the Vcc contact in the second direction by at least about 0.5 nanometers because it would have been obvious to one of ordinary skill in the art at the time of the making semiconductor devices to determine the workable or optimal value for the relative contact sizes through routine experimentation and optimization in order to obtain optimal or desired device performance.  Bridging is a result-effective variable (i.e. a function of relative contact sizes) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.

Re Claim 16:  Hung in view of Kim disclose claim 9 in the manner as described above.

Hung further discloses the claimed limitation wherein the Vcc contact and the Vss contact each have a greater dimension in the first direction (Y) than in the second direction (X) (FIG. 4A).

Re Claim 21: Hung discloses an apparatus (FIG. 4A), comprising: 
a plurality of gate structures that each extend in a first direction (Y); 
a plurality of fin structures 218 that each extend in a second direction (X) perpendicular to the first direction (Y); and 
a Vcc contact, a Vss contact, a bit-line (BL) contact, and a node contact that each extend in the first direction (Y); 
wherein:
the Vss contact intersects with more than one of the fin structures 218 in a top view; 
the plurality of gate structures, the Vcc contact, the Vss contact, the BL contact, and the node contact are components of a FinFET static random access memory (SRAM) cell;  0024061.03529US01 I 4851-7759-5828 v.1 6Serial No.: 15/636,832Altorney Docket No. 2016-2046/24061.3529US01  
[AltContent: textbox (BL contact)][AltContent: arrow][AltContent: textbox (X – 2nd direction)][AltContent: textbox (Y – 1st direction)][AltContent: textbox (Node Contact)][AltContent: arrow][AltContent: textbox (2nd second gate structure)][AltContent: arrow][AltContent: textbox (2nd conductive Vss contact)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First 1st conductive Vcc contact)][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st first gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale


Hung is silent regarding the claimed limitation wherein a dimension of the Vss contact is smaller than a dimension of the Vcc contact and in the second direction; and 
a dimension of the node contact is smaller than the dimension of the Vcc contact and the dimension of the BL contact in the second direction.  

	Kim FIG. 15 relatively modifies (e.g., “greater”, “closer”, “decreases”, increasing”, “laterally shifted”, etc.) contact spacing (e.g., =”dimensions”) in order to reduce, prevent or minimize electrical shorting between contacts and adjacent gate structures ([0082-0084]) because Kim suggests non- “by decreasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is electrically connected and increasing the distance (e.g., =”dimension”) between the node contact and the gate structure to which it is not electrically connected, the likelihood of a short between the two gate structures may be reduced” ([0029]).  For example, Kim’s FIG. 15 illustrates an embodiment wherein a dimension measured by d3 is smaller than a dimension measured by d2 in a second (X) direction.
[AltContent: textbox (1st dimension)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (4th dimension)][AltContent: arrow][AltContent: textbox (2nd dimension)][AltContent: arrow][AltContent: textbox (3rd dimension)][AltContent: arrow]
    PNG
    media_image2.png
    768
    440
    media_image2.png
    Greyscale



, it would have been within the scope of one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Hung and Kim in order to create an embodiment wherein a dimension of the Vss contact is smaller than a dimension of the Vcc contact and in the second direction; and a dimension of the node contact is smaller than the dimension of the Vcc contact and the dimension of the BL contact in the second direction in Hung in a manner as suggested throughout Kim  The motivation for the modification comes from the rationale of device improvement whereby both inventions seek optimal arrangements to reduce, prevent or minimize electrical shorting (electrical malfunction).


             Since the relative dimensions influences the presence of bridging, Hung further suggests the claimed limitation wherein a dimension of the Vss contact is smaller than a demsion of the Vcc contact and in the second direction by at least about 0.5 nanometers because it would have been obvious to one of ordinary skill in the art at the time of the making semiconductor devices to determine the workable or optimal value for the relative contact sizes through routine experimentation and optimization in order to obtain optimal or desired device performance.  Bridging is a result-effective variable (i.e. function of relative dimensions) and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05.









Re Claim 22:  Hung in view of Kim disclose claim 21 in the manner as described above.
Hung further discloses the claimed limitation wherein: 
the plurality of gate structures include a first gate structure and a second gate structure separated from the first gate structure by a gap; and 
a middle portion of the Vss contact is located adjacent to the gap (FIG. 4A).  
[AltContent: textbox (2nd side)][AltContent: textbox (1st side)][AltContent: connector]
[AltContent: textbox (BL contact)][AltContent: arrow][AltContent: textbox (Node contact)][AltContent: arrow][AltContent: textbox (Gap)][AltContent: textbox (2nd second gate structure)][AltContent: arrow][AltContent: textbox (X – 2nd direction)][AltContent: textbox (Y – 1st direction)][AltContent: textbox (2nd fin)][AltContent: arrow][AltContent: textbox (1st fin)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (1st first gate structure)][AltContent: arrow]
    PNG
    media_image1.png
    574
    441
    media_image1.png
    Greyscale



Re Claim 23:  Hung in view of Kim disclose claim 21 in the manner as described above.

Hung further discloses the claimed limitation wherein the dimension of the Vss contact is smaller than the dimension of the node contact in the second direction (X) (see FIG. 4A above).  

Re Claim 24: Hung in view of Kim disclose claim 21 in the manner as described above.

Hung further discloses the claimed limitation wherein the Vss contact, the Vcc contact, and the BL contact are each located on a first side of the plurality of gate structures, and wherein the node contact is located on a second side of the plurality of gate structures, the second side being opposite the first side (see FIG. 4A above).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles N Ausar-El whose telephone number is (571)272-0501.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L. Parker can be reached on 3032974722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/Charles N. Ausar-El/
Examiner
Art Unit 2819
5/12/2021


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819